DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the RCE received on 01 September 2021. Claims 1-19 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01 September 2021 has been entered.
Response to Remarks
The remarks received with the RCE have been fully considered but are not persuasive. 
The remarks argue that US 2019/0005464 A1 (Harris et al., hereinafter "Harris") does not teach evaluating internal variables that include traffic levels experienced during autonomous vehicle operation, as recited by claims 1 and 10. The present application describes an internal variable representing traffic levels as being part of a daily commute data structure, where the data structure may include commute times, a commute route, and information on 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0066398 A1 (Sankavaram et al., hereinafter "Sankavaram") in view of US 2019/0005464 A1 (Harris). 

As to claim 1, Sankavaram discloses a method for conducting routine maintenance of an autonomous vehicle, the method comprising: 
	collecting and calculating internal variables of the autonomous vehicle with a processor (para [0043] - "The maintenance event manager 50 monitors the vehicle odometer, engine run-
	storing the internal variables of the autonomous vehicle on a memory module (para [0041] - "The [vehicle health monitoring] VHM system 120 for the autonomic vehicle control system 20 of the autonomous vehicle 10, the maintenance event manager 50, the appointment log 70 and the scheduling controller 200 are implemented as routines and associated memory locations that are stored and executed in controllers that are on-board the autonomous vehicle 10 in one embodiment"); 
	evaluating external variables with the processor to determine optimal times for routine maintenance of the autonomous vehicle if routine maintenance is necessary (para [0045] - "The appointment log 70 is configured to monitor upcoming engagements from vehicle scheduling calendars 218 of one or more authorized vehicle operators 216. [...] The appointment log 70 captures and maintains a record of the upcoming engagements and associated trips in memory. Trips associated with upcoming engagements can include, by way of example, daily commuting trips", para [0053] - "service appointment routine 400 locates the geographically nearest service center(s) (404) and communicates with one or more of them to determine information related to recommended maintenance or service actions (406) and also determine a best time/date slot to schedule vehicle service employing information provided by the operator's appointment log 70"); 
	informing an autonomous vehicle user if routine maintenance is necessary with a communications module (para [0044] - "'scheduled maintenance' indicates a maintenance event that is derived from the manufacturer-recommended maintenance and service intervals. 
	proposing at least one time period for performance of the routine maintenance to the autonomous vehicle user with the communications module (para [0054]); and 
	requesting confirmation from the autonomous vehicle user with the communications module to attend to routine maintenance (para [0055] - "When one of the time/date slot(s) is acceptable to the operator (412)(1), the service appointment routine 400 determines if the vehicle 10 also needs routine maintenance, such as an oil change (414). If there is a need for routine maintenance (414)(1), the vehicle 10 communicates with the service center 210 to schedule the service appointment to effect the recommended maintenance and the routine maintenance (418) and invokes the update schedule routine 500").
	Harris teaches the limitations not expressly disclosed by Sankavaram, namely: 
	evaluating the internal variables of the autonomous vehicle with the processor, wherein the internal variables include traffic levels experienced during vehicle operation (para [0032] - "At stage 407 of the example process shown in FIG. 4A, it is identified that local map data 406 indicates, for example using data relating to nearby roads, city boundaries, or average vehicle density in a region, that the vehicle is engaged in 'city' driving, which can be characterized by stop-and-go vehicle operation and typically results in more wear on vehicle components than does 'highway' driving"); 

	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Sankavaram and Harris, because each reference relates to systems for automatically determining a maintenance requirement for a vehicle. The combination would yield predictable results from the teachings of Harris, by adjusting the routine maintenance time according to the type of driving done by the vehicle. 

As to claim 2, the combination of Sankavaram and Harris teaches the method recited in claim 1. 
	Sankavaram further discloses wherein calculating the internal variables of the autonomous vehicle includes calculating time since last routine maintenance (para [0043] - "The maintenance schedule is derived from manufacturer-recommended maintenance and service intervals, such as may include engine, transmission other driveline fluid changes, lubrication schedules, tire rotations, timing belt changes, etc.").

As to claim 3, the combination of Sankavaram and Harris teaches the method recited in claim 1. 


As to claim 4, the combination of Sankavaram and Harris teaches the method recited in claim 3. 
	Sankavaram further discloses wherein evaluating the daily commute of the autonomous vehicle includes evaluating a type of traffic experienced by the autonomous vehicle during the daily commute (Fig 1, Fig 2, para [0029] - "Placement of the aforementioned sensors permits the spatial monitoring controller 140 to monitor traffic flow including proximate object vehicles and other objects around the vehicle 10", para [0042] - "the VHM system 120 is disposed to monitor, prognosticate and diagnose operation of the components, subsystems and systems of the autonomic vehicle control system 20. Such information is communicated to the scheduling controller 200").

As to claim 5, the combination of Sankavaram and Harris teaches the method recited in claim 1. 
	Sankavaram further discloses wherein calculating the internal variables of the autonomous vehicle includes calculating overall mileage of the autonomous vehicle (para [0043]).

As to claim 6, the combination of Sankavaram and Harris teaches the method recited in claim 1. 


As to claim 7, the combination of Sankavaram and Harris teaches the method recited in claim 6. 
	Sankavaram further discloses the method further comprising driving the autonomous vehicle with a navigation system of the autonomous vehicle to the dealer at a scheduled time for routine maintenance of the autonomous vehicle (para [0022] - "The autonomic vehicle control system 20 preferably includes one or a plurality of vehicle systems and associated controllers that provide a level of driving automation", para [0047] - "The pre-trip check routine 300 can be triggered to execute at the end of each trip for the operator to determine temporal information for scheduling a next desired trip by the operator and determining and scheduling a service appointment to effect a recommended maintenance action").

As to claim 8, the combination of Sankavaram and Harris teaches the method recited in claim 1. 
	Sankavaram further discloses the method further comprising determining and proposing to the autonomous vehicle user with the communications module another time period for performance of the routine maintenance if the user declines the at least one time period (para [0056] - "When the best time/date slot(s) is not acceptable to the operator (412)(0), the service appointment routine 400 determines an alternative time/date slot(s), which is communicated to the operator with the service center location(s) and recommended maintenance or service 

As to claim 10, Sankavaram discloses a system for conducting routine maintenance of an autonomous vehicle, the system comprising: 
	a memory module containing internal variables of the autonomous vehicle (para [0041]); 
	a processor communicatively coupled with the memory module (para [0037] - "The term 'controller' and related terms [...] refer to one or various combinations of Application Specific Integrated Circuit(s) (ASIC), electronic circuit(s), central processing unit(s), e.g., microprocessor(s) and associated non-transitory memory component(s) in the form of memory and storage devices", para [0041]), the processor programmed to: 
	collect and calculate internal variables of the autonomous vehicle (para [0043]), 
	evaluate the internal variables of the autonomous vehicle (para [0043]); and 
	determine if routine maintenance of the autonomous vehicle is necessary (para [0043]); and 
	a communications module communicatively coupled with the processor (para [0040] - "The telematics controller 125 includes a wireless telematics communication system capable of extra-vehicle communications, including communicating with a communication network system 95 having wireless and wired communication capabilities"), the communications module programmed to: 

	propose at least one time period for performance of the routine maintenance (para [0054]); and 
	request confirmation from the autonomous vehicle user to attend to routine maintenance (para [0055]).
	Harris teaches the limitations not expressly disclosed by Sankavaram, namely: 
	wherein one of the internal variables includes information indicative of traffic levels encountered during operation of the autonomous vehicle (para [0032]). 
	See claim 1 for a statement of an obviousness rationale. 

As to claim 11, the combination of Sankavaram and Harris teaches the system for conducting routine maintenance of an autonomous vehicle as recited in claim 10. 
	Sankavaram further discloses wherein the processor is programmed to calculate the internal variables of the autonomous vehicle by calculating time since last routine maintenance (para [0043]).

As to claim 12, the combination of Sankavaram and Harris teaches the system for conducting routine maintenance of an autonomous vehicle as recited in claim 10. 
	Sankavaram further discloses wherein the processor is programmed to calculate the internal variables of the autonomous vehicle by evaluating a daily commute of the autonomous vehicle (para [0045]).

As to claim 13, the combination of Sankavaram and Harris teaches the system for conducting routine maintenance of an autonomous vehicle as recited in claim 10. 
	Sankavaram further discloses wherein the processor is programmed to calculate the internal variables of the autonomous vehicle by calculating an overall mileage of the autonomous vehicle (para [0043]).

As to claim 14, the combination of Sankavaram and Harris teaches the system for conducting routine maintenance of an autonomous vehicle as recited in claim 10. 
	Sankavaram further discloses wherein the processor is programmed to determine and propose to the user of the autonomous vehicle with the communications module another time period for performance of the routine maintenance if the user declines the at least one time period (para [0056]).

As to claim 15, the combination of Sankavaram and Harris teaches the system for conducting routine maintenance of an autonomous vehicle as recited in claim 10. 
	Sankavaram further discloses the system further comprising a navigation system communicatively coupled with the processor, the navigation system programmed to drive the autonomous vehicle to a dealer at a scheduled time for routine maintenance (para [0022], para [0047]).


	Harris further teaches wherein a time elapsed from the last date of maintenance to a next date for routine maintenance is decreased in response to an increase in traffic encountered during autonomous vehicle operation being above a predefined threshold (para [0032] - "As one example, the interval adjustment value 405 may be determined using techniques known in the art to be 1.2, representing a 20 percent increase in component wear per mile due to city driving. In the example process shown in FIG. 4A in which the interval adjustment value is 1.2, the miles driven 403 will be multiplied at stage 404 by 1.2, which will result (via summing stage 402) in a larger decrease in the interval value 401 than if the interval adjustment value had been lower").

As to claim 17, the combination of Sankavaram and Harris teaches the method as recited in claim 8. 
	Sankavaram further discloses the method further including notifying a user of the autonomous vehicle that the routine maintenance will extend beyond a time window where the autonomous vehicle is not needed (para [0056] - "the operator is queried to determine whether the alternative time/date slot(s) is acceptable to the operator (424). When the alternative time/date slot(s) is not acceptable to the operator (424)(0), the alternate commute routine 600 is invoked (426)", para [0059] - "The alternate commute routine 600 is supplied information from the service appointment routine 400 and the appointment log 70, and communicates with the vehicle operator 214 [...] via the operator interface routine 250[.] The 

As to claim 18, the combination of Sankavaram and Harris teaches the system as recited in claim 10. See claim 1 for a statement of an obviousness rationale. 
	Harris further teaches wherein the processor is programmed to decrease a time elapsed from the last date of maintenance to a next date for routine maintenance in response to an increase in traffic encountered during autonomous vehicle operation being above a predefined threshold (para [0032]).

As to claim 19, the combination of Sankavaram and Harris teaches the system as recited in claim 15. 
	Sankavaram further discloses wherein the communications module is programmed to notify a user if the routine maintenance will extend beyond a time window where the autonomous vehicle is not needed (para [0056], para [0059]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sankavaram in view of Harris and US 10,573,096 B1 (Harvey et al., hereinafter "Harvey"). 

As to claim 9, the combination of Sankavaram and Harris teaches the method recited in claim 1. 
	Harvey teaches the limitations not expressly further taught by the combination of Sankavaram and Harris, namely: 

	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Sankavaram and Harvey, because each reference relates to systems for scheduling maintenance work on autonomous vehicles. The combination would yield predictable results from the teachings of Harvey, by allowing the system to more accurately estimate the total time required for the scheduled vehicle maintenance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TODD MELTON/Primary Examiner, Art Unit 3669